UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 00-60021



                   JULIE F. TOCHE; DANIEL B. TOCHE,

                                             Plaintiffs-Appellants,


                                VERSUS


                TENET HEALTH CARE CORP., ETC., ET AL.,

                                                         Defendants,

                   TENET HEALTH CARE CORP., ET AL.,

                                              Defendants-Appellees.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                           1:98-CV-278-GR

                            March 9, 2001

Before FARRIS*, JOLLY and DAVIS, Circuit Judges.

PER CURIAM:**

       The judgment of the district court is AFFIRMED.      See 5th

Circuit Rule 47.6.




  *
   Circuit Judge of the Ninth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.